DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “about the pair of leg openings” requires of the joining placement. The term “about” is not clear as to if the joinder is located on the leg openings, near the leg openings, or some other placement.

Claims 2 and 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “the thermal treatment pack” is being positively claimed or not. Claim 1, from which claims 2 and 3 depend, do not require the thermal treatment pack, just a pouch dimensioned to receive one.

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a 

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the undergarment is a compression short with the inner layer joined to the outer layer about the pair of openings and the vertical seam extends from the leg opening to the waist. Are the leg openings of the compression short different from the bottom leg openings of the garment? It is unclear how the pouch structure is attached to the compression shorts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 4-5 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein (US 6,076,195).
In regard to claim 1, Klein teaches a thermal treatment undergarment (undergarment: 10), comprising: an outer layer (front and rear portions: 12, 14) of a fabric material having a pair of leg openings and a waist opening (see figures 1, waist: 16 and leg openings: 18, 18); an inner layer dimensioned to substantially conform to the outer layer (medial portion 20), the inner layer (20) joined to the outer layer (12) about the pair of leg openings (seams: 34; column 2, lines 17-26); and a joining seam vertically extending from a point proximal to at least one of the pair of leg openings and terminating proximal to the waist opening (upper seams 34 or 38 extending upward from leg to waist: figure 1; column 2, lines 17-26), the joining seam (upper seams 34 or 38) defining at least one pouch between the outer layer and the inner layer (see figure 1), the at least one pouch dimensioned to receive a thermal treatment pack (pockets of 28, 30, 32 are dimensioned to receive a thermal pack as desired).  

  	In regard to claim 4, Klein teaches the joining seam (upper seams 34 or 28) further comprising: an anterior joining seam positioned forwardly of a lateral centerline of the thermal treatment undergarment (see one seam 34 or 38); and a posterior joining seam positioned aft of the lateral centerline of the thermal treatment undergarment (see other seam 34 or 38).  

 	In regard to claim 5, Klein teaches wherein the thermal treatment undergarment is formed as a brief (see figure 1, undergarment is in the form of a brief).  

 	In regard to claim 8, Klein teaches further comprising: an elastic waistband attached to the outer layer around the waist opening (waistband as discussed in column 2, lines 27-46). 
 


 	In regard to claim 10, Klein teaches wherein the inner layer (20) is joined to the outer layer by a stitch extending around the pair of leg openings (column 2, lines 17-26). 
 
 	In regard to claim 11, Klein teaches wherein at least the outer layer is formed of an elastic material (column 2, lines 27-29).


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laurin (WO 2020/026122).
In regard to claim 1, Laurin teaches a thermal treatment undergarment (20)(figures 17C, 17D), comprising: an outer layer of a fabric material having a pair of leg openings and a waist opening (see figures 17C, 17D); an inner layer (inner panel layer: 2500B) dimensioned to substantially conform to the outer layer (outer panel layer: 2500A), the inner layer joined to the outer layer about the pair of leg openings (see page 8, lines 14-18); and a joining seam (right side seam: 5100A or left side seam: 5100B) vertically extending from a point proximal to at least one of the pair of leg openings and terminating proximal to the waist opening (see side seams in figures 17C, 17D), the joining seam defining at least one pouch between the outer layer and the inner layer, the at least one pouch dimensioned to receive a thermal treatment pack (see page 9, lines 31-32 through page 10, lines 1-6 and page 2, lines 6-10).  

 	In regard to claim 2, Laurin teaches wherein the thermal treatment pack is received within the at least one pouch (page 2, lines 6-10).  

 	In regard to claim 3, Laurin teaches wherein the thermal treatment pack is one of an ice pack and a heat pack (page 14, lines 1-8).  

 	In regard to claim 4, Laurin teaches the joining seam (side seams: 5100A, 5100B) further comprising: an anterior joining seam positioned forwardly of a lateral centerline of the thermal treatment undergarment (seam 5100A); and a posterior joining seam positioned aft of the lateral centerline of the thermal treatment undergarment (seam 5100B).  

 	In regard to claim 5, Laurin teaches wherein the thermal treatment undergarment is formed as a brief (see figure 17C, 17D).  

 	In regard to claim 7, Laurin teaches wherein the thermal treatment undergarment is formed as a high waist panty (see Figures 17C, 17D).  

 	In regard to claim 10, Laurin teaches wherein the inner layer (2500B) is joined to the outer layer (2500A) by a stitch extending around the pair of leg openings (page 8, lines 14-18 and page 9, lines 31-32 through page 10, lines 1-6).  

 	In regard to claim 11, Laurin teaches wherein at least the outer layer is formed of an elastic material (page 10, lines 12-33 through page 11, lines 1-13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurin (WO 2020/026122) in view of Shoemake (US 2014/0137316).
 	Laurin teaches an undergarment as described above in claims 1 and 4. However, Laruin fails to teach the undergarment is a compression short.
 	In regard to claim 6, Shoemake teaches an undergarment in the form of briefs and boxer briefs, which would be in the form of compression shorts (see claim 1).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the undergarment of Laurin in a compression short/boxer brief style as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Wright (US 4,660,554) and Juaire (US 2020/0405531) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732